Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 1 of 38




             EXHIBIT A
       Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 2 of 38




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

AMERICAN PATENTS LLC,              §
                                   §
            Plaintiff,             §
      v.                           §                  CIVIL ACTION No. 6:18-CV-339-ADA
                                   §
MEDIATEK INC., MEDIATEK USA INC.,  §                  JURY TRIAL DEMANDED
BROADCOM PTE LTD, BROADCOM         §
CORPORATION, LENOVO (SHANGHAI)     §
ELECTRONICS TECHNOLOGY CO. LTD., §
LENOVO GROUP, LTD., NXP            §
SEMICONDUCTORS N.V., NXP B.V., NXP §
USA, INC., QUALCOMM INCORPORATED §
and QUALCOMM TECHNOLOGIES, INC., §
                                   §
            Defendants.            §


                                      PROTECTIVE ORDER

        WHEREAS, sensitive, proprietary, and/or confidential information is likely to be

disclosed or produced during the course of the above-captioned action (“Litigation”) by the

above-captioned parties (collectively, the “Parties”) or non-parties to this Litigation;

        WHEREAS such information must be protected in order to serve the legitimate business

interests of the Parties and non-parties;

        WHEREAS dissemination and disclosure of such information could severely injure or

damage the Party or non-party disclosing or producing the information and could place the Party

or non-party at a competitive disadvantage;

        WHEREAS the Defendants have, through counsel, moved for the entry of this Protective

Order for the purpose of protecting the respective interests of the Parties and non-parties to this

Litigation, preventing the unnecessary dissemination or disclosure of such information, and

facilitating the progress of this Litigation;



                                                  1
         Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 3 of 38




         WHEREAS the Defendants have established good cause for the entry of this Protective

Order;

         IT IS HEREBY ORDERED THAT the terms and conditions of this Protective Order

shall govern the handling and use of any and all documents, depositions, pleadings, exhibits, and

all other information provided by or obtained from any Party or non-party in these Actions;

         IT IS THEREFORE ORDERED THAT:

1.       Purposes and Limitations

         a. Discovery Material shall be used by a Receiving Party solely for this Litigation and

            shall not be used directly or indirectly for any other purpose whatsoever, including

            other litigations between the Parties.

         b. Plaintiff shall not share Protected Material produced by one Defendant with any other

            Defendants(s) in this Litigation, absent express written permission from the

            producing Defendant, unless such Protected Material was separately provided to such

            other Defendant(s) by the producing Defendant. Unless otherwise provided herein,

            this Order does not confer any right to any one Defendant to access the Protected

            Material of any other Defendant. Nothing in this Order shall prevent any Defendant

            from sharing Plaintiff’s Protected Material with any other Defendant.

         c. The Parties acknowledge that this Order does not confer blanket protections on all

            disclosures during discovery or in the course of making initial or supplemental

            disclosures under Rule 26(a). Designations under this Order shall be made with care

            and shall not be made absent a good faith belief that the designated material satisfies

            the criteria set forth below.     If it comes to a Producing Party’s attention that

            designated material does not qualify for protection at all, or does not qualify for the

            level of protection initially asserted, the Producing Party must promptly notify all

                                                     2
     Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 4 of 38




          Receiving Parties that it is withdrawing or changing the designation, and provide

          replacement materials with the appropriate designation.

2.   Definitions

     a. “Discovery Material(s)” means all documents, depositions, pleadings, exhibits, things

          and all other material or information subject to discovery in these Actions, including

          but not limited to responses to requests for production of documents, answers to

          interrogatories, responses to requests for admissions, deposition testimony and

          exhibits, expert reports, and all other discovery taken or provided pursuant to the

          Local Rules or the Federal Rules of Civil Procedure, as well as testimony adduced at

          trial, trial exhibits, matters in evidence, and any other information used or disclosed at

          trial, hereafter furnished, directly or indirectly, by or on behalf of any Party, non-

          party, or witness in connection with this Litigation.

     b. “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

          this Litigation, with prejudice, including all appeals.

     c.   “Producing Party” means a Party or any non-party that furnishes, produces, or

          otherwise discloses Discovery Material designated in accordance with this Protective

          Order.

     d. “Receiving Party” means any Party who receives Discovery Material from a

          Producing Party.

     e. “Protected Material” means any Discovery Material that is designated as

          CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

          HIGHLY CONFIDENTIAL – SOURCE CODE in accordance with this Order.

     f. “Source Code” means computer code, scripts, assembly, binaries, object code,

          “include files,” “make” files, “link” files, and human-readable programming language

                                                3
     Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 5 of 38




        files that define, describe, generate, compile, or build software, firmware, or

        hardware; comments therein; and similarly sensitive implementation details. Source

        Code shall include, but is not limited to files containing or comprising C, C++,

        BREW, Java ME, J2ME, assembler, digital signal processor (DSP) programming

        languages, VDHL, Verilog, Hardware Description Language (“HDL”), and Register

        Transfer Level (“RTL”) descriptions of hardware.

     g. “Chip-Level Schematics” means symbolic representations of analog electric or

        electronic circuits from which the physical structure of a chip is directly derived.

     h. “Asserted Patents” means U.S. Patent Nos. 6,964,001, 7,836,371, 8,239,716, and

        8,996,938. If Plaintiff amends its complaint to include infringement counts as to

        additional asserted patent(s), the term “Asserted Patents” shall also encompass the

        later-asserted patent(s).

3.   Computation of Time and Deadlines

     a. The computation of any period of time prescribed or allowed by this Order shall be

        governed by the provisions for computing time set forth in Federal Rules of Civil

        Procedure, the Local Rules and Standing Orders of this Court, and any other

        applicable rules governing this Litigation.

4.   Scope

     a. The protections conferred by this Order cover not only Protected Material governed

        by this Order as addressed herein, but also any information copied or extracted

        therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus

        testimony, conversations, or presentations by Parties or their counsel in court or in

        other settings that might reveal Protected Material.




                                              4
       Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 6 of 38




       b. Nothing in this Protective Order shall prevent or restrict a Producing Party’s own

           disclosure or use of its own Protected Material for any purpose.

       c. Nothing in this Order shall be construed to prejudice any Party’s right to use

           Protected Material in court or in any court filing provided such use is consistent with

           the terms of this Order.

5.     Duration

       Even after Final Disposition of this Litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court

order otherwise directs.

6.     Designation and Disclosure of CONFIDENTIAL Discovery Material

       a. A Producing Party may designate Discovery Material as CONFIDENTIAL if it

           contains or reflects confidential, proprietary, and/or commercially sensitive

           information that is not publicly known.

       b. Absent prior written consent of the Producing Party or as otherwise ordered by the

           Court, Discovery Material designated as CONFIDENTIAL may be accessed by

           and/or disclosed to only the following:

           i. Retained outside counsel of record for the Receiving Party and the employees of

               such outside counsel (or such counsel’s law firm) working at the direction of such

               counsel to support and assist in this Litigation, who are not employees, officers, or

               directors of a Party to this Litigation;

           ii. The Court in this proceeding, Court personnel, and Court reporters;

           iii. Independent consultants or expert witnesses and their staff retained by the

               Receiving Party or its outside counsel to consult or testify in this Litigation and

               previously approved under the process set forth in Paragraph 13, provided that


                                                  5
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 7 of 38




      each such person is not an employee, officer, or director of any Party to this

      Litigation;

   iv. Personnel of third-party vendors engaged by a Receiving Party or by outside

      counsel of record to a Receiving Party to assist in (a) document management or

      copying services; (b) preparing demonstratives or other exhibits for deposition,

      trial, or other court proceedings; or (c) jury or trial consulting or technical

      services, provided such personnel are not employees, officers, or directors of a

      Party to this Litigation, do not have an interest in the outcome of this Litigation,

      and a representative of each such third-party vendor has agreed to be bound by the

      provisions of the Protective Order by executing a copy of Exhibit A;

   v. Any persons who are witnesses during a deposition, court hearing, or trial where

      specific documentary or testimonial evidence establishes that either (1) the

      witness has previously seen, received, or accessed the Protected Material during

      his/her normal course of employment without any violation of any confidentiality

      obligation owed to any Party in this Litigation or (2) the witness is an employee

      or representative of the Producing Party and would have access to the Protected

      Material pursuant to that witness’s job responsibilities and position;

   vi. Up to three (3) representatives of the Receiving Party who are officers or

      employees of the Receiving Party, who may be, but need not be, in-house counsel

      for the Receiving Party, as well as their immediate staff, to whom disclosure is

      reasonably necessary for this Litigation, provided that each such person has

      agreed to be bound by the provisions of the Protective Order by signing a copy of

      Exhibit A; and




                                        6
     Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 8 of 38




        vii. Any mediator who is assigned to this Litigation, and his or her staff, provided that

            each such person has agreed to be bound by the provisions of the Protective Order

            Protective Order by signing a copy of Exhibit A.

7.   Designation and Disclosure of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     ONLY Discovery Material

     a. A Producing Party may designate Discovery Material as HIGHLY CONFIDENTIAL

        – ATTORNEYS’ EYES ONLY if it contains or reflects information that is highly

        confidential and/or sensitive in nature and the Producing Party reasonably believes

        that the disclosure of such Discovery Material to persons other than those specified in

        Paragraph 7.b is likely to cause economic harm or competitive disadvantage to the

        Producing Party. The following information, if non­public, shall be presumed to

        merit the HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY designation:

        trade secrets; research and development, and pending but unpublished patent

        applications;   commercially     sensitive     competitive     information;    commercial

        agreements,     license   agreements,        settlement     agreements,   or    settlement

        communications; pricing information; financial data; sales information; sales or

        marketing forecasts or plans; business plans; sales or marketing strategy; customer

        identification data; product development information; product formula information;

        product design information; engineering documents; testing documents; employee

        information; and other non-public information of similar competitive and business

        sensitivity.

     b. Absent prior written consent of the Producing Party or as otherwise ordered by the

        Court,    Discovery   Material    designated      as      HIGHLY    CONFIDENTIAL        –

        ATTORNEYS’ EYES ONLY may be accessed by and/or disclosed to only those



                                              7
     Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 9 of 38




        persons identified in Paragraphs 6.b.i-v and vii on the same conditions set forth under

        those Paragraphs.

8.   Designation and Disclosure of HIGHLY CONFIDENTIAL – SOURCE CODE
     Discovery Material

     a. A Producing Party may designate Discovery Material as HIGHLY CONFIDENTIAL

        – SOURCE CODE if it contains or reflects Source Code or Chip-Level Schematics

        that are not publicly known.

     b. Nothing in this Order shall be construed as a representation or admission that Source

        Code or Chip-Level Schematics are properly discoverable in this Litigation or to

        obligate any Party to produce any Source Code or Chip-Level Schematics.

     c. Absent prior written consent of the Producing Party or as otherwise ordered by the

        Court, Discovery Material designated as HIGHLY CONFIDENTIAL – SOURCE

        CODE may be accessed by and/or disclosed to only the following:

        i. The persons described in Paragraphs 6.b.i-ii, iv-v, and vii on the same conditions

            set forth under those Paragraphs; and

        ii. Up to three (3) independent consultants or expert witnesses and their non-

            technical staff retained by the Receiving Party or its outside counsel to consult or

            testify in this Litigation and previously approved pursuant to the procedures set

            forth in Paragraphs 12 and 13, provided that each such person is not an employee,

            officer, or director of any Party to this Litigation.

9.   Prosecution and Acquisition Bar

     a. Patent Prosecution Bar: Absent the written consent of the Producing Party, any

        person employed by, related to, or representing Plaintiff, its acquirer, successor,

        predecessor, other affiliate, or future assignee of the Asserted Patents who is



                                               8
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 10 of 38




   permitted to and in fact receives any of the Producing Party’s Discovery Material

   designated   HIGHLY      CONFIDENTIAL          –   SOURCE      CODE      or   HIGHLY

   CONFIDENTIAL – ATTORNEYS’ EYES ONLY (collectively, “HIGHLY

   CONFIDENTIAL MATERIAL”), in accordance with this Order, shall not engage in

   any Prosecution Activity (as defined below) involving claims relating to the

   information disclosed in the HIGHLY CONFIDENTIAL MATERIAL or the subject

   matter disclosed in the Asserted Patents in this Litigation before any foreign or

   domestic agency, including the United States Patent and Trademark Office

   (“USPTO”). For purposes of this section, “Prosecution Activity” shall mean the

   preparation or amendment of patent specifications or claims, or advice or counseling

   regarding the same, in any patent application or patent in the United States or

   elsewhere.   Nothing in this Paragraph prohibits an attorney from forwarding to

   another attorney participating in the Prosecution Activity any references identified by

   Defendants as prior art during this Litigation, for purposes of ensuring that such prior

   art is submitted to the USPTO (or any similar agency of a foreign government) to

   assist in complying with the applicable duty of candor. To ensure compliance with

   the purpose of this provision, Plaintiff shall create an “Ethical Wall” between those

   persons with access to HIGHLY CONFIDENTIAL MATERIAL in accordance with

   this Order, and any individuals who – on behalf of Plaintiff or its acquirer, successor,

   predecessor, or other affiliate – prepare, supervise, or assist in the preparation or

   prosecution of any patent application relating to such HIGHLY CONFIDENTIAL

   MATERIAL or the subject matter disclosed in the Asserted Patents in this Litigation.

   The prohibitions of this Paragraph shall begin when HIGHLY CONFIDENTIAL




                                        9
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 11 of 38




   MATERIAL is first received by the affected individual, and shall end two (2) years

   after the Final Disposition.

b. Patent Acquisition Bar: Absent the written consent of the Producing Party, any person

   employed by, related to, or representing Plaintiff, its acquirer, successor, predecessor,

   other affiliate, or future assignee of the Asserted Patents who is permitted to and in

   fact receives any of the Producing Party’s Discovery Material designated HIGHLY

   CONFIDENTIAL MATERIAL, in accordance with this Order, shall not advise,

   counsel, participate, or assist in the acquisition of any patents or patent applications

   that relate to the information disclosed in the HIGHLY CONFIDENTIAL

   MATERIAL. For the avoidance of doubt, the “acquisition” of patents under this

   section includes any analysis or evaluation of patents for the purposes of evaluating

   whether, or for what price, to acquire them. These prohibitions shall begin when

   HIGHLY CONFIDENTIAL MATERIAL is first received by the affected individual,

   and shall end two (2) years after the Final Disposition.

c. Development Bar: Absent the written consent of the Producing Party, any person

   employed by, related to, or representing Plaintiff, its acquirer, successor, predecessor,

   other affiliate, or future assignee of the Asserted Patents who is permitted to and in

   fact receives any of the Producing Party’s Discovery Material designated as HIGHLY

   CONFIDENTIAL MATERIAL, in accordance with this Order, shall not perform

   hardware, software, or other development work, directly or indirectly intended for

   commercial purposes, related to the information disclosed in the HIGHLY

   CONFIDENTIAL MATERIAL. The prohibitions of this Paragraph shall begin when




                                        10
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 12 of 38




         HIGHLY CONFIDENTIAL MATERIAL is first received by the affected individual,

         and shall end two (2) years after the Final Disposition.

10.   Marking of Protected Material

      Protected Material shall be designated and marked as follows:

      a. Documents: A document or any portion thereof, whether paper or electronic, shall be

         designated as Protected Material by marking it with one of the following legends, or

         an   equivalent   thereof:     CONFIDENTIAL,         HIGHLY CONFIDENTIAL –

         ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE.

         Such legend shall be placed on the first page of the document and on each page that

         the Producing Party claims to contain Protected Material. For documents produced

         natively (e.g., Excel spreadsheets or PowerPoint slides), the Producing Party shall

         affix one of the applicable legends to the corresponding slip sheet.

      b. Electronic Media: Information or material stored on or transported by an electronic

         medium, e.g., stored on a magnetic, optical, or memory medium or transported by a

         network communication, is to be designated as Protected Material by marking, to the

         extent practicable, the medium, container, or communication with one of the

         following legends, or an equivalent thereof: CONFIDENTIAL, HIGHLY

         CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

         SOURCE CODE and/or by appending such legend to the file names. If any person or

         entity who receives such a designated medium prints or otherwise transfers to another

         medium any of the information, any resulting document or other medium shall be

         designated and marked by that person or entity as Protected Material as set forth

         herein.




                                              11
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 13 of 38




c. Testimony and Transcripts: Testimony given in deposition or other pretrial or trial

   proceedings is to be designated as Protected Material by identifying the testimony as

   CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or

   HIGHLY CONFIDENTIAL – SOURCE CODE on the record or up to thirty calendar

   days after receipt of the final transcript or entry of this Order, whichever is later. The

   use of a document as an exhibit at a deposition or other pretrial or trial proceedings

   shall not, by itself, in any way affect the designation of the exhibit. If Protected

   Material is being discussed on the record, the resulting testimony shall be likewise

   designated unless otherwise agreed in writing or on the record.               Transcripts

   containing Protected Material shall have an obvious legend on the title page that the

   transcript contains Protected Material. Until expiration of the thirty-day period, the

   deposition testimony and resulting transcript shall be treated as HIGHLY

   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.

   Any Protected Material that is used in the taking of a deposition shall remain subject

   to the provisions of this Protective Order, along with the transcript pages of the

   deposition testimony dealing with such Protected Material. In such cases the court

   reporter shall be informed of this Protective Order and shall be required to operate in

   a manner consistent with this Protective Order.         In the event the deposition is

   videotaped, the original and all copies of the videotape shall be marked by the video

   technician to indicate that the contents of the videotape are subject to this Protective

   Order, substantially along the lines of “This videotape contains confidential testimony

   used in this Litigation and is not to be viewed or the contents thereof to be displayed

   or revealed except pursuant to the terms of the operative Protective Order in this




                                        12
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 14 of 38




         matter or pursuant to written stipulation of the parties.” Counsel for any Producing

         Party shall have the right to exclude from oral depositions, other than the deponent,

         deponent’s counsel, the court reporter, and videographer (if any), any person who is

         not authorized by this Protective Order to receive or access Protected Material based

         on the designation of such Protected Material. Such right of exclusion shall be

         applicable only during periods of examination or testimony regarding or discussing

         such Protected Material.

11.   Access to and Use of Protected Material

      a. Secure Storage: Protected Material must be stored and maintained by the Receiving

         Party in a secure manner that ensures that access is limited to the persons authorized

         under this Order.     Protected Material designated HIGHLY CONFIDENTIAL –

         ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE

         shall be stored within the United States. Nothing in this Provision shall prejudice a

         Receiving Party’s ability to transport and use Protected Materials at a deposition

         conducted outside the United States, provided that such transportation and use

         complies with this Protective Order and applicable United States laws and

         regulations. The Parties acknowledge that Protected Material also may be subject to

         U.S. export control and economic sanctions laws (“Export Controlled Information”),

         including the Export Administration Regulations (“EAR”, 15 C.F.R. §§ 730 et seq.,

         http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of

         Industry and Security, and the Foreign Asset Control Regulations (31 C.F.R. §§ 500

         et   seq.,   http://www.treas.gov/offices/enforcement/ofac/)   administered   by   the

         Department of Treasury, Office of Foreign Assets Control (“OFAC”). Receiving

         Parties may not directly or indirectly export, re-export, transfer, or release

                                             13
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 15 of 38




   (collectively, “Export”) any Protected Material to any destination, person, entity, or

   end user prohibited or restricted under U.S. law without prior U.S. government

   authorization to the extent required by regulation. The U.S. government maintains

   embargoes and sanctions against the countries listed in Country Groups E:1/2 of the

   EAR (Supplement 1 to part 740). Export Controlled Information disclosed in this

   action will be used only for the purposes of this action. Outside counsel or other

   individuals authorized to receive Export Controlled Information will not disclose,

   export, or transfer, in any manner, Export Controlled Information to any foreign

   person except as permitted by U.S. law, and will not transport any such document

   outside of U.S. territory, without prior written approval of the Bureau of Industry and

   Security or other appropriate U.S. government department or agency, except as

   permitted by U.S. law.

b. Legal Advice Based on Protected Material: Nothing in this Protective Order shall be

   construed to limit or bar any attorney from rendering advice or counsel to his or her

   client(s) with respect to this Litigation based in whole or in part upon Protected

   Materials, provided that such advice or counsel does not disclose the contents of any

   Protected Material contrary to the terms of this Order.

c. Filing Under Seal: Any Protected Material that is filed with the Court shall be filed

   under seal and shall remain under seal until further order of the Court. The filing

   Party shall be responsible for informing the Clerk of the Court that the filing should

   be sealed. Exhibits to a filing shall conform to the labeling requirements set forth in

   this Order. Documents filed under seal must be filed in accordance with applicable

   Local Rules.




                                       14
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 16 of 38




d. Limitations: Nothing in this Order shall restrict in any way the use or disclosure of

   Discovery Material by a Receiving Party: (i) that is or has become publicly known

   through no fault of the Receiving Party; (ii) that is lawfully acquired by or known to

   the Receiving Party independent of the Producing Party; (iii) that was previously

   produced, disclosed and/or provided by the Producing Party to the Receiving Party

   without an obligation of confidentiality and not by inadvertence or mistake; (iv) with

   written consent of the Producing Party; or (v) pursuant to order of the Court.

e. Cross-Production of Defendant Protected Material: No Defendant is required to

   produce its Protected Material to any other Defendant, but nothing in this Order shall

   preclude such production.

f. Cross-Production of Plaintiff Protected Material:      Information produced through

   discovery to one Defendant may not be used against another Defendant unless it is

   also timely produced through discovery to the other Defendant.

g. Notwithstanding the provisions of this Protective Order, Plaintiff shall not disclose

   one Defendant’s Protected Material to any other Defendant through court filings, oral

   argument in court, expert reports, deposition, discovery requests, discovery responses,

   or any other means, without the express prior written consent of the Producing Party.

   If Plaintiff seeks to disclose a Defendant’s Protected Material to any other Defendant,

   then Plaintiff will seek consent from the Producing Party. The Producing Party will

   then have ten (10) business days to respond to the request. The Producing Party will

   not unreasonably withhold its consent. The Producing Party’s withholding of consent

   shall be deemed unreasonable if it has previously shared the Protected Material with

   the other Defendant. If Plaintiff receives no response within the ten (10) business




                                       15
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 17 of 38




           days provided above, then it may proceed with the requested disclosure. If objecting

           to the disclosure, the Producing Party shall state the grounds for the objection.

           Thereafter, further dispute shall be resolved in accordance with the following

           procedures:

           i. Plaintiff shall have the burden of conferring either in person, in writing, or by

              telephone with the Producing Party in a good faith effort to resolve the dispute.

              The Producing Party shall have the burden of justifying the objection.

           ii. Failing agreement, Plaintiff shall have the burden of bringing a motion to the

              Court for a ruling that the Protected Material in question is entitled to disclosure

              to any other Defendant(s).

           iii. Notwithstanding any objection to disclosure, the Protected Material in question

              shall not be disclosed to any other Defendant until one of the following occurs: (a)

              the Producing Party withdraws its objection in writing; or (b) the Court rules that

              the Protected Material in question may be disclosed to other Defendants.

12.    Inspection and Use of HIGHLY CONFIDENTIAL – SOURCE CODE Protected
       Material

       Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

access to and use of Protected Material designated HIGHLY CONFIDENTIAL – SOURCE

CODE shall be subject to strict compliance with the following provisions:

       a. Source Code and Chip-Level Schematics shall be made available for inspection in

           electronic format at the office of the Producing Party’s outside counsel or, at the

           Producing Party’s sole discretion, a facility of its designated vendor (any Source

           Code or Chip-Level Schematics made available by Qualcomm Incorporated shall be

           made available at the Los Angeles facility of ProSearch), or any other location



                                               16
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 18 of 38




   mutually agreed upon by the Producing and Receiving Parties through the close of

   fact discovery. Source Code and Chip-Level Schematics will be made available for

   inspection between the hours of 9 a.m. and 5:00 p.m., local time, on business days

   (i.e., weekdays that are not Federal holidays).        The Producing Party will be

   reasonable in accommodating reasonable requests to conduct inspections at other

   times provided that the Receiving Party pays for any costs and expenses, including

   staff, necessary to allow such access.

b. The Receiving Party shall provide at least ten (10) business days’ notice prior to a

   proposed inspection.

c. Source Code and Chip-Level Schematics shall be made available for inspection in a

   secure room (“Source Code Review Room”) on a standalone computer (“Source

   Code Computer”) without Internet or network access, with access ports disabled, as

   necessary and appropriate, to prevent and protect against any unauthorized copying,

   transmission, removal, or other transfer of any Source Code or Chip-Level

   Schematics outside or away from the Source Code Computer.

d. Source Code and Chip-Level Schematics shall be produced for inspection on the

   Source Code Computer in a searchable format, to the extent practicable, and with

   only viewing rights (i.e., without rights to edit, modify, write, or delete). The Source

   Code Computer shall be reasonably configured to permit the Receiving Party to

   review the Source Code. The Producing Party shall provide the Receiving Party with

   information explaining how to start, log on to, and operate the Source Code Computer

   in order to access the Source Code and Chip-Level Schematics. The Source Code

   Computer shall have tools installed sufficient to review and search the Source Code




                                        17
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 19 of 38




   and Chip-Level Schematics as requested by the Receiving Party and approved by the

   Producing Party. Absent agreement of the Producing Party or order of the Court, the

   Receiving Party shall not use any compilers, interpreters, or simulators in connection

   with the Producing Party’s Source Code or Chip-Level Schematics. In the event the

   Receiving Party requests commercially available software tools for viewing and

   searching Source Code or Chip-Level Schematics to be installed on the Source Code

   Computer, the Receiving Party must identify those tools and provide the Producing

   Party with licensed copies of the software tool(s), at the Receiving Party’s expense, at

   least fourteen (14) calendar days in advance of a scheduled inspection. Within the

   fourteen (14) day period, a Producing Party may object in writing to the installation

   of any software tool, explaining why the tool should not be installed on the Source

   Code Computer. The Producing Party and Receiving Party shall promptly meet and

   confer in good faith to resolve any disputes regarding the configuration of the Source

   Code Computer or the Source Code Review Room.

e. The Receiving Party shall not copy, remove, or otherwise transfer any portion of the

   Source Code or Chip-Level Schematics onto any recordable media or recordable

   device and is prohibited from bringing recordable media or electronic devices,

   including without limitation sound recorders, computers, cellular telephones,

   peripheral equipment, cameras, CDs, DVDs, or drives of any kind, into the Source

   Code Review Room.

f. During the Source Code and Chip-Level Schematics review, the Producing Party

   agrees to provide a “break-out” room for the Receiving Party’s Source Code

   reviewer(s) to make phone calls and to work.            Source code and Chip-Level




                                       18
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 20 of 38




   Schematics reviewers shall be permitted to use electronic devices such as laptops and

   cellular phones that have a connection to a network in the break-out room.

g. Persons approved to review the Producing Party’s Source Code and Chip-Level

   Schematics shall be entitled to take notes relating to the Source Code or Chip-Level

   Schematics, but may not copy any portion of the Source Code or Chip-Level

   Schematics into the notes, excepting variable, object, method, class, or file names,

   which may be copied for identification purposes only, and may not be used to

   replicate the Source Code or Chip-Level Schematics in the notes. Notes may not be

   taken on the Source Code Computer itself. Under no circumstance is any portion of

   the Source Code to be recorded in notes as a way to circumvent the protections of this

   Protective Order. If any individual inspecting Source Code or Chip-Level Schematics

   seeks to take notes, all such notes will be taken on bound (spiral or other type of

   permanently bound) notebooks. No loose paper or other paper that can be used in a

   printer may be brought into the Source Code Review Room. All such notes shall be

   marked HIGHLY CONFIDENTIAL – SOURCE CODE.

h. The Producing Party may visually monitor the activities of the Receiving Party’s

   representatives during any Source Code or Chip-Level Schematics review, but only to

   the extent reasonably necessary to ensure compliance with the provisions of this

   Order. In so doing, the Producing Party will not monitor, listen in on, or otherwise

   inhibit the Receiving Party’s privileged communications or note-taking in the Source

   Code Review Room, and the Producing Party’s supervision will not, by itself, be

   deemed to cause any waiver or other loss of any privilege covering such notes or

   communications.




                                       19
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 21 of 38




i. The Receiving Party may request printouts of limited portions of the Source Code or

   Chip-Level Schematics only when reasonably necessary to prepare court filings or

   pleadings or other papers (including a testifying expert’s expert report). At the

   Producing Party’s sole discretion, the Source Code Computer may be equipped with

   virtual printer software to permit the Receiving Party to print selected portions of

   Source Code or Chip-Level Schematics to a PDF file that can be printed subsequently

   by the Producing Party. Each print request shall be made in writing to the Producing

   Party and shall include the complete path, file name, and line numbers of the Source

   Code to be printed. Any print request that consists of more than ten (10) pages of a

   continuous block of Source Code shall be presumed to be excessive, and the burden

   shall be on the Receiving Party to demonstrate the need for such a printed copy. The

   Receiving Party may request printed Source Code or Chip-Level Schematics of no

   more than fifty (50) pages total, subject to further agreement between the Producing

   Party and Receiving Party or order by the Court. The Receiving Party shall not

   request printed Source Code or Chip-Level Schematics in order to review Source

   Code or Chip-Level Schematics elsewhere in the first instance, i.e., as an alternative

   to reviewing that Source Code or Chip-Level Schematics electronically on the Source

   Code Computer.

j. Within ten (10) business days of receiving a print request, the Producing Party shall

   either (i) provide to the Receiving Party one Bates stamped hard copy of the

   requested Source Code or Chip-Level Schematics, which at the Producing Party’s

   sole discretion may be provided on watermarked paper (“Original Copy”) or (ii)

   inform the Requesting Party that it objects to the print request or portions thereof as




                                       20
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 22 of 38




   inconsistent with this Order. If, after meeting and conferring, the Producing Party

   and the Receiving Party cannot resolve the objection, the Receiving Party shall be

   entitled to seek a Court resolution of such objection. The burden shall be on the

   Receiving Party to demonstrate that such print request includes no more Source Code

   or Chip-Level Schematics than reasonably necessary for a permitted purpose.

k. All persons who seek to review a Producing Party’s Source Code or Chip-Level

   Schematics on behalf of a Receiving Party, including a Receiving Party’s outside

   counsel, shall be identified in writing to the Producing Party at least ten (10) business

   days in advance of the first time that such person reviews such Source Code. Such

   identification shall be in addition to any other disclosure required under this Order. A

   Producing Party may object to the disclosure of its Source Code or Chip-Level

   Schematics to any persons so identified. If an objection to an identified person is

   made by the Producing Party, it will be the burden of the Receiving Party to prove

   that the person should be permitted to inspect the Producing Party’s Source Code or

   Chip-Level Schematics. Should a Producing Party so object, the Producing Party’s

   Source Code or Chip-Level Schematics shall not be disclosed to the person until the

   objection has been resolve by the parties or by the Court.

l. Unless otherwise agreed in writing by the Producing Party, the Receiving Party shall

   remove all notes, documents, and all other materials from the Source Code Review

   Room at the end of each day in which the Source Code or Chip-Level Schematics are

   inspected. The Producing Party shall not be responsible for any items left in the

   Source Code Review Room following each inspection session, but shall not

   intentionally attempt to review privileged or confidential information left by the




                                        21
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 23 of 38




   Receiving Party. All authorized persons shall be required to show a government-

   issued photo identification card confirming their identity prior to any access to the

   Source Code Review Room or the Source Code Computer. Access to the Source

   Code Review Room or the Source Code Computer may be denied to any individual

   who fails to provide proper identification. The Producing Party may require each

   person inspecting its Source Code or Chip-Level Schematics to complete a Source

   Code review log identifying the person’s name, the date and time access began, and

   the date and time access ended.

m. The Receiving Party may make no more copies of an Original Copy of the Source

   Code or Chip-Level Schematics than reasonably necessary and, in any event, may not

   make more than three (3) concurrently existing additional paper copies of an Original

   Copy received from a Producing Party (“Working Copies”), not including copies

   attached to court filings or used at depositions, and shall maintain a log of all Original

   and Working Copies of the Source Code or Chip-Level Schematics. The log shall

   include the names of the reviewers and/or recipients of the Original Copy and

   Working Copies, and locations where such copies are stored. The Receiving Party

   shall provide a copy of this log to the Producing Party within two (2) business days of

   receiving a request from the Producing Party for such a copy.

n. The Receiving Party’s outside counsel and any person receiving an Original Copy or

   Working Copy of any Source Code or Chip-Level Schematics shall maintain and

   store any such Copy at their offices in a manner that prevents duplication of or

   unauthorized access, including, without limitation, storing such Copy of the Source




                                        22
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 24 of 38




   Code and Chip-Level Schematics in a locked room, cabinet, or storage container at all

   times when not in use.

o. To the extent reasonably necessary and pertinent to the expected testimony, the

   Receiving Party may make up to three (3) additional copies of any Original Copy of

   Source Code or Chip-Level Schematics in connection with a deposition of any

   witness permitted access to such Source Code or Chip-Level Schematics pursuant to

   Paragraph 8.c (“Deposition Copy”). Any such Deposition Copy shall be promptly

   destroyed by the Receiving Party after the conclusion of the deposition.             The

   generation and destruction of such Deposition Copies shall also be logged by the

   Receiving Party. Copies of Source Code or Chip-Level Schematics that are marked

   as deposition exhibits shall not be provided to the court reporter or attached to

   deposition transcripts; rather, the deposition transcript will identify the exhibit by its

   production numbers.

p. Except as provided in this sub-paragraph, absent express written permission from the

   Producing Party, the Receiving Party may not copy, otherwise image, or make

   electronic copies of the Source Code or Chip-Level Schematics for use in any manner

   (including, by way of example only, that the Receiving Party may not scan the Source

   Code or Chip-Level Schematics to a PDF or photograph the code). Images or copies

   of Source Code or Chip-Level Schematics shall not be included in, or attached to, e-

   mail or other correspondence (references to production numbers shall be used

   instead).   To the extent reasonably necessary and pertinent to the issue being

   addressed, the Receiving Party may include excerpts of no more than twenty-five (25)

   lines of Source Code in pleadings, exhibits, expert reports, discovery documents,




                                        23
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 25 of 38




         deposition transcripts, or other court documents, and internal drafts thereof (“Source

         Code Document(s)”), provided that the Source Code Document is appropriately

         marked and treated as HIGHLY CONFIDENTIAL – SOURCE CODE. Only those

         portions of Source Code reasonably necessary and specifically referred to in such

         Source Code Document may be scanned into an electronic format or otherwise

         electronically replicated. The Receiving Party shall maintain a log of the creation of

         all such Source Code Documents, including an identification the Source Code

         included therein by path, file, and line number.

      q. Materials designated HIGHLY CONFIDENTIAL – SOURCE CODE may be

         transported only by hand delivery by a person authorized under Paragraph 8.c.

         HIGHLY CONFIDENTIAL – SOURCE CODE may not be transported or

         transmitted electronically over a network of any kind, including a LAN, an intranet,

         or the Internet absent prior written consent by the Producing Party.

      r. No action taken (or not taken) by the Producing Party shall be considered a waiver of

         any of the provisions or protections set forth herein relating to HIGHLY

         CONFIDENTIAL – SOURCE CODE Protected Material absent written consent of

         the Producing Party explicitly so stating.

13.   Procedure for Qualifying Outside Consultants and Expert Witnesses

      a. The identification of an outside consultant or expert witness pursuant to this

         Protective Order shall not be construed as the identification of an expert trial witness

         under Federal Rule of Civil Procedure 26(a)(2). At least fourteen (14) calendar days

         prior to a Receiving Party giving, showing, disclosing, making available, or

         communicating Protected Material to any expert or consultant under this Protective

         Order, the Receiving Party shall:

                                              24
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 26 of 38




   i. Serve a notice on the Producing Party, identifying the expert or consultant and the

      expert’s or consultant’s business address; business telephone numbers; country of

      citizenship; present employer, position, and job description; consulting activities

      and job history for the past four (4) years, including a list of all employers and

      clients to whom the expert or consultant has provided services; by name and

      number of the case and location of the court any litigation in connection with

      which the expert or consultant has offered expert testimony, including through a

      declaration, report, or testimony at a deposition or trial, during the preceding four

      (4) years; past or present relationship, if any, with the Receiving or Producing

      Party; and pending patent applications on which the expert or consultant is named

      as an inventor, in which the expert or consultant has any ownership interest, or as

      to which the expert or consultant has had or anticipates in the future any

      involvement in advising on, consulting on, preparing, prosecuting, drafting,

      editing, amending, or otherwise affecting the scope of the claims. Furthermore,

      the most recent curriculum vitae or resume of the expert or consultant shall be

      provided under this section. If the most recent curriculum vitae or resume of the

      expert or consultant provides the information required under this Paragraph, then

      the information need not be separately provided. Further, the Party seeking to

      disclose Protected Material to any expert or consultant shall provide such other

      information regarding the expert’s or consultant’s professional activities

      reasonably requested by the Producing Party for it to evaluate whether good cause

      exists to object to the disclosure of Protected Material to the expert or consultant.

      During the pendency of this Litigation, up through Final Disposition, the Party




                                       25
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 27 of 38




      seeking to disclose Protected Material shall promptly provide written notice of

      any material change with respect to the expert’s or consultant’s professional

      activities.

   ii. Include with such notice a copy of the Acknowledgment of Protective Order, in

      the form shown in Exhibit A, which is attached hereto, signed by the expert or

      consultant and including all the information to be completed therein.

b. The Producing Party shall be entitled to object to disclosure to the expert or

   consultant within fourteen (14) calendar days after receipt of the notice and

   Acknowledgment of Protective Order by stating specifically in writing the reasons

   why such expert or consultant should not receive the Protected Material.

   i. If the Parties are unable to agree on the disclosure to the expert or consultant, the

      Party objecting to such expert or consultant may apply to the Court for an order

      that disclosure is improper within fourteen (14) calendar days of its objection.

      The burden of establishing the validity of such written objections rests with the

      objecting Party. If the objecting Party does not apply to the Court within the

      prescribed period, the objection shall be deemed withdrawn.

   ii. For purposes of this section, “good cause” shall include a reasonable concern that

      the expert or consultant will, advertently or inadvertently, use or disclose

      Protected Materials in a way or ways that are inconsistent with the provisions

      contained in this Order.

   iii. No disclosure of Protected Material shall be made to the proposed expert or

      consultant until the time for serving objections to that expert or consultant has

      passed, any objection has been withdrawn, or, if a written objection is timely




                                       26
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 28 of 38




              served and a submission to prevent disclosure is filed, until the Court has made a

              ruling thereon, and then, only in accordance with such ruling.

          iv. The filing and pendency of objections shall not limit, delay, or defer any

              disclosures of Protected Material to experts or consultants as to whom no such

              objection has been made.

          v. A Party’s initial failure to object to an expert or consultant under this Paragraph

              shall not preclude that Party from later objecting to continued access by that

              expert or consultant for good cause. If such an objection is made, the Parties shall

              meet and confer via telephone or in person within ten (10) business days

              following the objection and attempt in good faith to resolve the dispute

              informally. If the dispute is not resolved, the Party objecting to the continued

              disclosure will have ten (10) business days from the date of the meet and confer to

              seek relief from the Court. The designated expert or consultant may continue to

              access Protected Material that was provided to such expert or consultant prior to

              the date of the objection, but no further Protected Material shall be disclosed to

              the expert or consultant until the Court resolves the matter or the Producing Party

              withdraws its objection. Notwithstanding the foregoing, if the Producing Party

              fails to seek relief from the Court within ten (10) business days after the meet and

              confer, further Protected Material may thereafter be provided to the expert or

              consultant.

14.    Notice to Non-Parties

       A Party is not required to disclose any Protected Material of a non-party until the Party

satisfies any obligation it may have with respect to notifying the non-party of its intent to




                                               27
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 29 of 38




disclose the non-party’s Protected Material in this Litigation. The Party should make any such

notification reasonably promptly after determining that notification is required.

15.    Challenging Designations of Protected Material

       a. A Receiving Party shall not be obligated to challenge the propriety of any designation

           of Protected Material under this Order at the time the Protected Material is produced

           or otherwise designated, and a failure to do so shall not preclude a subsequent

           challenge thereto.    However, a Receiving Party objecting to a designation of

           Protected Material must notify the Producing Party of its objection, pursuant to the

           procedure in Paragraph 15.b, within a reasonable time of identifying the objection.

       b. Any challenge to a designation of Protected Material under this Order shall be in

           writing, served on outside counsel for the Producing Party, particularly identifying

           the documents or information that the Receiving Party contends should be differently

           designated, and state the grounds for the objection. Thereafter, further protection of

           such material shall be resolved in accordance with the following procedures:

           i. The Producing Party and the Receiving Party shall confer in a good faith effort to

               resolve the dispute;

           ii. Failing agreement, the Receiving Party may bring a motion to the Court for a

               ruling that the Protected Material in question is not entitled to the status and

               protection of the Producing Party’s designation. The Receiving Party has the

               burden of demonstrating that the Protected Material in question is not entitled to

               the status and protection of the Producing Party’s designation. The entry of this

               Order shall not preclude or prejudice any Party from arguing for or against any

               designation or establish any presumption that a designation is valid; and




                                                28
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 30 of 38




           iii. Notwithstanding any challenge to a designation, the Protected Material in

               question shall continue to be treated under this Order consistent with its existing

               designation until one of the following occurs: (a) the Party who designated the

               Discovery Material in question withdraws or otherwise changes such designation

               in writing or (b) the Court rules that the Discovery Material in question is not

               entitled to the designation or otherwise rules that a different designation should be

               applied.

16.    Subpoenas or Court Orders

       If a Receiving Party is served, at any time, with a subpoena or a court, arbitral,

administrative, or legislative order that would compel the disclosure of any of a Producing

Party’s Protected Material, the Receiving Party shall give prompt written notice thereof to the

Producing Party and shall provide the Producing Party with a reasonable opportunity to move for

a protective order regarding the disclosure of such Protected Materials.

17.    Privileged Material

       a. Nothing in this Order shall require production of documents, information or other

           material that is protected from disclosure by the attorney-client privilege, the work

           product doctrine, or other privilege, doctrine, or immunity.

       b. If documents, information or other material subject to a claim of attorney-client

           privilege, work product doctrine, or other privilege, doctrine, or immunity is

           inadvertently or unintentionally produced, such production shall in no way prejudice

           or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or

           immunity.

       c. Any Producing Party that inadvertently or unintentionally produces documents,

           information or other material it reasonably believes are protected under the attorney-


                                                29
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 31 of 38




   client privilege, work product doctrine, or other privilege, doctrine, or immunity

   (“Clawed-Back Materials”) shall promptly notify each Receiving Party in writing.

d. Each Receiving Party receiving such notice shall immediately return or destroy all

   such Clawed-Back Materials, all copies thereof and any notes or materials generated

   from access to such Clawed-Back Materials, and shall certify that all such Clawed-

   Back Materials have been returned or destroyed within three (3) business days. No

   use shall be made of Clawed-Back Materials during depositions, through motion

   practice, at trial, or otherwise.

e. Any Producing Party sending such notice shall provide a supplemental privilege log

   identifying such Clawed-Back Materials within fourteen (14) calendar days of its

   notice. For inadvertently produced information that would not otherwise have to be

   logged, no supplemental privilege log is required. After returning or destroying the

   Clawed-Back Documents and receiving any required supplemental privilege log, the

   Receiving Party may move the Court for an Order compelling production of any

   Clawed-Back Materials. The motion shall not assert as a ground for production the

   fact of the earlier inadvertent production. The motion shall also not disclose or

   otherwise use or rely on the content of the Clawed-Back Materials (beyond any

   information appearing on the above-referenced privilege log).

f. Privilege Log:      Other than Clawed-Back Materials, privileged communications

   occurring on or after the filing of the original complaint in this Litigation need not be

   recorded on a Producing Party’s privilege log.

g. Consultant and Expert Materials: Draft expert reports, any expert’s or consultant’s

   personal notes, and communications between or among any experts, consultants, and




                                        30
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 32 of 38




         counsel shall not be discoverable. Additionally, the expert discovery protections set

         forth in Fed. R. Civ. P. 26(b)(4) shall apply to such materials.

18.   Inadvertent Failure to Properly Designate

      a. The inadvertent failure by a Producing Party to designate Discovery Material as

         Protected Material with one of the designations provided for under this Order shall

         not waive any such designation, provided that the Producing Party notifies all

         Receiving Parties that such Discovery Material is protected under one of the

         categories of this Order. The Producing Party shall reproduce the Protected Material

         with the correct confidentiality designation within fourteen (14) calendar days of its

         notification to the Receiving Parties. Upon receiving the Protected Material with the

         correct confidentiality designation(s), the Receiving Party shall promptly return or

         securely destroy, at the Producing Party’s option, all Discovery Material that was not

         designated properly.

      b. Once a Receiving Party has received notification of the correct confidentiality

         designation for the Protected Material, the Receiving Party shall treat such Discovery

         Material at the corrected confidentiality designation level pursuant to the terms of this

         Order.

19.   Unauthorized Disclosure of Protected Material

      a. In the event of a disclosure of any Protected Material to any person or persons not

         authorized to receive such disclosure under this Protective Order, the Party

         responsible for having made such disclosure, and each Party with knowledge thereof,

         shall immediately notify outside counsel for the Producing Party whose Protected

         Material has been disclosed and provide to such outside counsel all known relevant

         information concerning the nature and circumstances of the disclosure. The Party


                                              31
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 33 of 38




         responsible for such disclosure shall also promptly take all reasonable measures to

         retrieve the improperly disclosed Protected Material and to ensure that no further or

         greater unauthorized disclosure and/or use thereof is made.

      b. Unauthorized or inadvertent disclosure does not change the status of Protected

         Material or waive the right to hold the disclosed document or information as

         Protected Material.

20.   Final Disposition

      a. Within thirty (30) calendar days after Final Disposition of this Litigation, any Party

         that received an Original Copy of HIGHLY CONFIDENTIAL – SOURCE CODE

         shall (1) serve the Producing Party with a copy of the logs required by Paragraphs

         12.m, o, and p and (2) certify in writing that the Original Copy and any Working

         Copies thereof, including copies provided to outside consultants and/or expert

         witness, have been destroyed.

      b. Not later than ninety (90) calendar days after the Final Disposition of this Litigation,

         each Party shall return all Protected Material of a Producing Party to the respective

         outside counsel of the Producing Party or destroy such Protected Material. However,

         nothing herein requires a Party to destroy or return Protected Material that they are

         otherwise required by law to retain.

      c. All Parties that have received Protected Material shall certify in writing, within ninety

         (90) calendar days after the Final Disposition of this Litigation, that all such Protected

         Material has been returned to the respective outside counsel of the Producing Party or

         destroyed except as provided herein. Notwithstanding the provisions for return or

         destruction of Protected Material, outside counsel may retain (1) a copy of the

         pleadings, written discovery requests and narrative responses, expert reports,

                                                32
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 34 of 38




         transcripts, exhibits, correspondence, and attorney and consultant work product (but

         not document productions) that contain Protected Material for archival purposes and

         (2) Protected Material integrated into such outside counsel’s attorney working files.

21.   Miscellaneous

      a. Right to Further Relief: Nothing in this Order abridges the right of any person to seek

         its modification by the Court in the future for good cause shown. The Parties do not

         waive the right to argue that certain material may require additional or different

         confidentiality protections than those set forth herein.

      b. Termination of Matter and Retention of Jurisdiction: The terms of this Protective

         Order shall survive and remain in effect after the Final Disposition of this Litigation.

         The Court shall retain jurisdiction after Final Disposition of this Litigation to hear and

         resolve any disputes arising out of this Protective Order.

      c. Right to Assert Other Objections: No Party waives any right it otherwise would have

         to object to disclosing or producing any information or item. Similarly, no Party

         waives any right to object on any ground to the use in evidence of any of the material

         covered by this Protective Order. This Order shall not constitute a waiver of the right

         of any Party to claim in this Litigation or otherwise that any Discovery Material, or

         any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

         in evidence in this Litigation or any other proceeding.

      d. Modification or Waiver by the Parties: The Producing Party and Receiving Party

         may agree in writing through their respective outside counsel to expressly modify,

         alter or waive specified provisions or protections provided for in this Protective Order

         with respect to the Producing Party’s Protected Material.




                                              33
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 35 of 38




e. Other Proceedings: By entering this Order and limiting the disclosure of information

   in this Litigation, the Court does not intend to preclude another court from finding

   that information may be relevant and subject to disclosure in another case. Any

   Receiving Party subject to this Protective Order who becomes subject to a motion to

   disclose a Producing Party’s Protected Material or receives a request for the

   production of such Protected Material, including but not limited to a request by

   subpoena, shall (i) promptly notify the Producing Party of the motion or request so

   that the Producing Party may have an opportunity to appear and be heard on whether

   such Protected Material should be disclosed; (ii) cooperate to the extent necessary to

   permit the Producing Party to seek to quash such process or discovery request; and

   (iii) not produce or disclose the Protected Material until the Producing Party provides

   written consent or the Receiving Party is ordered by a court of competent jurisdiction

   to produce or disclose the Protected Material, so long as the order is not stayed prior

   to the date set for production or disclosure. Nothing herein shall prevent timely

   compliance with a governmental subpoena or court order.

f. New Parties and Counsel: In the event that a new Party is added, substituted, or

   brought into this Litigation, this Protective Order will be binding on and inure to the

   benefit of the new Party, along with the corresponding obligations on the new Party

   to maintain the confidentiality of the Protected Material, subject to the right of the

   new Party to seek relief from or modification of this Protective Order. In the event

   that new counsel for an existing Party is added, substituted, or brought into this

   Litigation, this Protective Order will be binding on the new counsel, along with the




                                       34
Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 36 of 38




   corresponding obligations on the new counsel to maintain the confidentiality of the

   Protected Material.

g. Jurisdiction:   Each person receiving Protected Material under the terms of this

   Protective Order submits to the jurisdiction of this Court for purposes of any

   proceedings relating to the performance under, compliance with, or violation of this

   Protective Order.


SIGNED this _______ day of _______________________, 2019.


                             ALAN D ALBRIGHT
                             UNITED STATES DISTRICT COURT JUDGE




                                      35
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 37 of 38




                                       EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


AMERICAN PATENTS LLC,

       Plaintiff,

         v.

MEDIATEK INC., MEDIATEK USA INC.,
BROADCOM PTE. LTD., BROADCOM       CIVIL ACTION NO. 6:18-CV-339-ADA
CORPORATION, LENOVO (SHANGHAI)
ELECTRONICS TECHNOLOGY CO. LTD.,
LENOVO GROUP, LTD., NXP
SEMICONDUCTORS N.V., NXP B.V., NXP
USA, INC., QUALCOMM INCORPORATED
and QUALCOMM TECHNOLOGIES, INC.,

       Defendants.


                    ACKNOWLEDGEMENT OF PROTECTIVE ORDER

       I, __________________________________________________________ state that:

My residence address is _________________________________________________________

_____________________________________________________________________________.

My business address is __________________________________________________________

_____________________________________________________________________________.

My present employer and job description are _________________________________________

_____________________________________________________________________________.

My relationship to the parties to this action is as follows ________________________________

_____________________________________________________________________________.




                                             1
      Case 6:18-cv-00339-ADA Document 140-1 Filed 08/19/19 Page 38 of 38




       I have read and reviewed in its entirety the annexed Protective Order in the above

captioned litigation.

       I hereby agree to be bound by and comply with the terms of the Protective Order, and not

to disseminate or disclose any Protected Material I receive in this litigation to any person, entity,

party, or agency for any reason, except in accordance with the terms of the Protective Order.

       I understand that contempt sanctions may be entered for violation of this Protective Order

and further agree to submit to the jurisdiction of the United States District Court for the Western

District of Texas for the purposes of enforcement of the terms of this Protective Order.

       DATED this ________________ day of __________________, 20__.




                                              (Signature)



                                              (Typed or Printed Name)



                                              [Signature]




                                                 2
